IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-31003
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

CALVIN LEON BETHLEY,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. 96-CR-29-B
                        - - - - - - - - - -
                           April 30, 1997
Before HIGGINBOTHAM, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellant Calvin Leon Bethley appeals his sentence following

conviction for wire fraud and money laundering.   He argues that

the district court clearly erred in increasing his offense level

four levels pursuant to U.S.S.G. § 3B1.1(a); that the court

clearly erred in imposing a two-level increase for obstruction of

justice pursuant to § 3C1.1; and that the court clearly erred in

refusing to impose a downward departure for acceptance of

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-31003
                              - 2 -

responsibility pursuant to §3E1.1.   We have reviewed the record

and the briefs and conclude that there is no clear error.

     AFFIRMED.